Citation Nr: 0843022	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-00 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for a thoracocervical 
spine disability.  

2. Entitlement to service connection for a lumbar spine 
disability.  

3. Whether the rating decision by the RO in June 1982, which 
assigned a noncompensable rating for scar of the right calf 
from a shell fragment wound, was  clearly and unmistakably 
erroneous. 

4. Entitlement to an effective date prior to October 15, 
2003, for the grant of a 10 percent rating for a scar of the 
right calf from a shell fragment wound. 


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
August 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2004 and October 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In September 2008, the veteran submitted evidence of a skin 
condition, which is referred to the RO for appropriate 
action.  

The claims of service connection for disabilities of the 
spine are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision in June 1982, the RO 
granted service connection for a scar of the right calf from 
a shell fragment wound, and assigned a noncompensable rating; 
the rating decision was reasonably supported by the evidence 
of record at that time and was consistent with the laws and 
regulations then in effect.  

2. On October 15, 2003, the RO received the veteran's claim 
for a higher rating for a scar of the right calf from a shell 
fragment wound.  

3. In January 2004, the RO granted a 10 percent rating for a 
scar of the right calf from a shell fragment wound, and 
assigned October 15, 2003, as the effective date of the 
increase; it is not factually ascertainable that the 
disability increased to a 10 percent degree within the year 
preceding October 15, 2003.   
 



CONCLUSIONS OF LAW

1. The rating decision by the RO in June 1982, assigning a 
noncompensable rating for a scar of the right calf from a 
shell fragment wound, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2008).  

2. The criteria for an effective date prior to October 15, 
2003, for the grant of a 10 percent rating for a scar of the 
right calf from a shell fragment wound, have not been met.  
38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 
3.400 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

The VCAA notice does not apply to a claim of clear and 
unmistakable error.   Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc) (The Court held that as a matter of 
law, the VCAA is inapplicable to a claim of clear and 
unmistakable error). 

On the claim for an earlier effective date, the VCAA does 
apply. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in November 2003, in March 
2006, and in September 2006.  The veteran was notified of the 
type of evidence needed to substantiate the claim for an 
earlier effective date, namely, evidence indicating that the 
date of receipt of the claim or date entitlement arose was 
earlier.  The veteran was informed that VA would obtain 
service treatment records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006)(notice of the elements of the claim).  

To the extent that the VCAA notice letter was sent after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing error was cured by 
substantial content-complying VCAA notice and subsequent 
readjudication of the claim as evidenced by the supplemental 
statements of the case in April 2008 and May 2008.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained service 
treatment records and VA records.  Although he has submitted 
his own private medical records, the veteran has not 
identified any additionally available evidence for the RO to 
obtain on his behalf in consideration of his appeal.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the residual scar of the right 
calf.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Clear and Unmistakable Error

An individual whose VA claim has been adjudicated by an RO 
has one year after the issuance of written notification in 
which to initiate an appeal to the Board by filing a notice 
of disagreement.  If no appeal is filed, the decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Such a final decision may be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In this case, the veteran served on active duty from August 
1968 to June 1972.  His original application for VA 
disability compensation for shrapnel wounds to the legs was 
filed with the RO in February 1982.  In a June 1982 rating 
decision, the RO granted service connection for a scar of the 
right calf from a shell fragment wound and assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, effective from February 1982.  

By letter in June 1982, the RO notified the veteran of the 
grant of service connection for scars and the assignment of 
ratings, effective in February 1982.  Specifically, the RO 
informed him of service connection for superficial scars 
(rated as 10 percent disabling), two other scars (each rated 
as noncompensable), and facial scars (rated as 
noncompensable).  He was also notified of his procedural and 
appellate rights to appeal the RO's decision to the Board.  
The veteran did not initiate an appeal of the June 1982 
rating decision.

As the veteran was properly notified of the June 1982 rating 
decision and of his procedural and appellate rights, and as 
he did not file a notice of disagreement with regard to the 
rating assignments by the RO, the June 1982 rating decision 
became final.  38 C.F.R. §§ 3.104(a), 20.1103.

The veteran now seeks to reverse or revise the June 1982 
rating decision, in regard to the assigned evaluation for a 
scar of the right calf on the basis of an allegation of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

In pursuit of the claim, the veteran through his 
representative appears to contend that there was error in the 
application of the governing law.  

In a statement in October 2004, the veteran's representative 
argues that the same symptomatology that the veteran now has, 
which supported the RO's decision in January 2004 to grant a 
10 percent rating for the right calf scar, was also present 
at the time of the RO's decision in June 1982 when it 
assigned a noncompensable rating for a scar of the right 
calf.  The RO construed this assertion as a claim that the 
June 1982 decision was clearly and unmistakably erroneous 
because it failed to assign a compensable rating given the 
clinical findings at that time.  

The law and regulation in effect at the time of the June 1982 
rating decision are as follows.  

Under the criteria for evaluating a scar in June 1982, a 10 
percent rating is warranted for superficial, poorly nourished 
scar with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1982).  

A 10 percent rating is warranted or a superficial scar which 
is tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1982).  

A scars may be rated on the basis of any related limitation 
of function of the body part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1982).  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent rating, a zero percent evaluation is assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(1982).



The factors to be considered in the evaluation of a muscle 
injury due to a shell fragment wound are set forth in 38 
C.F.R. § 4.56 (1982).  Shell fragments may inflict massive 
damage upon muscles with permanent residuals, and the 
principal symptoms of disability from such muscle injuries 
are weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  38 C.F.R. § 4.50 (1982).  

Slight (insignificant) disability will be shown when there 
are simple wounds of muscles without debridement, infection 
or effects of laceration.  

Moderate disability will be established when the evidence 
shows that there were through-and-through or deep penetrating 
wounds of a relatively short track by a single bullet or a 
small shell or exploding fragment, and when the service 
medical records show one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue pain after 
moderate use affecting a particular function controlled by 
injuries.  Entrance and exit scars are relatively small and 
so situated as to indicate a relatively short track of 
missile through muscle tissue.  Additionally, there are signs 
of moderate loss of deep fascia or muscle disturbance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1982).

A noncompensable evaluation is assigned for slight injury to 
Muscle Groups XI (posterior and lateral crural muscles and 
muscles of the calf) and XII (anterior muscles of the leg).  
For these muscle groups, a 10 percent evaluation is warranted 
for a moderate injury.  A 20 percent evaluation requires 
moderately severe injury and 30 percent evaluation requires 
severe injury.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 
(1982).  A minimum evaluation of 10 percent is assigned to a 
through-and-through injury with muscle damage.  38 C.F.R. 
§ 4.56 (1982).  

The evidence considered by the RO in June 1982 consisted of 
service treatment records and a report of VA examination.  
The service treatment records show that in May 1969 in 
Vietnam the veteran sustained several fragment wounds to the 
lower extremities, when a non-hostile grenade exploded about 
four feet from him. 

There was a 3 inch wound of the right anterior calf that was 
debrided under local anesthesia without difficulty.  He was 
evacuated to a hospital in Guam.  The wound was noted to be 
superficial and clean.  Sutures were removed on the 
fourteenth day and the wound appeared well healed.  There was 
no significant neurovascular injury present.  During 
convalescence, he underwent physical therapy.  

Upon hospital discharge after 32 days, the veteran tolerated 
full and unlimited vigorous physical exercise without 
symptomatology, and he was returned to full duty without 
limitation.  There were no subsequent complaints with regard 
to the right calf wound.  On separation examination, the 
lower extremities were evaluated as normal with the notation 
of a 3 inch scar on the right calf from the removal of 
shrapnel.  

After service, on VA examination in April 1982, there was a 2 
1/2 inch by 3/8 inch longitudinal, white, flat, pliable, 
nontender scar that was 4 inches below the knee on the 
anterior leg, just lateral to the tibia.  There was fascial 
weakness beneath this, and when he stood on his toes, there 
was a 1 3/4 inch by 1 1/4 inch bulge of muscle to a height of 
about 1/4 inch.  The right lower limb showed no limitation of 
motion at any joint and no discomfort was expressed.  The 
veteran could walk on his toes, heels, and inner and outer 
borders of the feet without complaint.  He had a normal, 
repeated squat, and there was no limp or edema.  Musculature 
of the lower limbs was symmetrical, well developed, and 
better than average.  X-rays were not taken.  The diagnosis 
was residual shell fragment wounds of both legs.  

As the right calf scar was a fragment wound involving a 
muscle group, the muscle disability criteria were applicable.  
As shown by the service treatment records, the right calf 
wound can be characterized as a simple wound with debridement 
but without infection or complications.  The wound was 
superficial and not of the through-and-through type.  The 
veteran received relatively brief treatment and was returned 
to full duty after about a month.  The wound healed with good 
functional results, as there was no demonstration of fatigue 
or fatigue pain after use.  There were also no consistent 
complaints thereafter with regard to the right calf injury.  

As shown by the VA examination in 1982, there was a minimal 
scar and a slight fascial defect, which did not result in any 
objective findings of right calf dysfunction such as definite 
weakness or fatigue.  X-rays were not taken at the time of 
the VA examination in 1982, so there was no finding of a 
retained metallic fragment made then.  

Based on the service treatment records, the wound was of 
slight severity and the veteran was returned to duty.  There 
was healing with good functional results.  There are no 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings include a minimum 
scar and slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus.  There is no significant 
impairment of function and no retained metallic fragment.  38 
C.F.R. § 4.56(a) (1982). 

In April 1982, the veteran underwent a VA examination, which 
showed the following in regard to his right calf shell 
fragment wound:  a 2 1/2 inch by 3/8 inch longitudinal, white, 
flat, pliable, nontender scar that was 4 inches below the 
knee on the anterior leg, just lateral to the tibia.  There 
was fascial weakness beneath this, and when he stood on his 
toes, there was a 1 3/4 inch by 1 1/4 inch bulge of muscle to a 
height of about 1/4 inch.  The right lower limb showed no 
limitation of motion at any joint and no discomfort was 
expressed.  

The veteran could walk on his toes, heels, and inner and 
outer borders of the feet without complaint.  He had a 
normal, repeated squat, and there was no limp or edema.  
Musculature of the lower limbs was symmetrical, well 
developed, and better than average.  X-rays were not taken.  
The diagnosis was residual shell fragment wounds of both 
legs.  

The scar, as evaluated by the VA examiner in April 1982, was 
not shown to be tender, painful, or poorly nourished.  
Furthermore, the scar was not shown to limit the function 
loss of the right leg.  Under the criteria for evaluating a 
scar, the scar was properly rated as noncompensable.  

Although X-rays on a VA examination in December 2003 did show 
a small metal fragment between the tibia and fibula, any 
allegation that VA failed in its duty to assist him by 
providing X-rays at the time of the April 1982 VA examination 
is, as a matter of law, insufficient to constitute clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).

In light of the foregoing objective findings from service and 
post-service records, the veteran's right calf injury 
approximates a slight muscle injury rather than a moderate 
muscle injury.  Under the pertinent Diagnostic Codes, a 
slight injury is assigned a noncompensable rating.  

It is also noted that there were no clinical findings on 
service and post-service records of peripheral nerve injury 
associated with the fragment wound of the right calf.  Based 
on this evidence, the Board finds that the RO's assignment in 
June 1982 of a noncompensable rating under the applicable 
Diagnostic Codes, namely, those for scar impairment and 
impairment of the muscles of the calf, was proper.  

In short, the RO properly assigned a noncompensable rating 
for the right calf scar in accordance with the rating 
criteria in effect in June 1982.  As it has not been shown 
that VA regulations extant at the time were incorrectly 
applied, as contended by the veteran, his claim of clear and 
unmistakable error in the June 1982 rating decision on the 
basis of error of law is not established.  
  
II. Earlier Effective Date

A review of the file shows that in a rating decision in June 
1982 the RO granted service connection for a scar of the 
right calf from a shell fragment wound.  A noncompensable 
rating was assigned, effective in February 1982.  In a letter 
dated in June 1982, the veteran was notified of that decision 
and his appellate rights, but he did not appeal the decision.  
As the veteran did not appeal the rating decision of June 
1982, it is final.  38 U.S.C.A. § 7105.  Thus, the effective 
date for any subsequent increased rating must be determined 
in relation to a new claim.  
That new claim was filed on October 15, 2003.

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative, which could constitute a claim or 
indicate an intent to apply for an increased rating, in the 
period between the RO rating decision of June 1982 and the 
receipt of his claim for increase on October 15, 2003.  38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

As the June 1982 RO decision was not a product of clear and 
unmistakable error, as discussed above, it is considered to 
be final and is not subject to further review at this time 
based on the evidence then of record.  

Generally, the effective date of an award of increased 
compensation for a service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In the January 2004 rating decision, the RO granted a 10 
percent schedular rating for a scar of the right calf from a 
shell fragment wound.  The effective date for the increased 
rating was October 15, 2003, that is, the date of VA receipt 
of the claim for an increased rating.  The medical evidence 
on file dated in the year preceding October 15, 2003, are 
private medical records submitted by the veteran.  While 
these records reference a history of shrapnel wounds to the 
legs, the records do not show any clinical findings in regard 
to the right calf scar.  In short, the records do not reflect 
an increase in the severity of the veteran's right calf.  In 
any case, the veteran does not allege that the disability 
increased on a specific date within the year preceding the 
claim.  Rather, he has argued that the effective date should 
be retroactive to 1982, as he has the same symptomatology now 
as he had then.  


However, as noted, the veteran did not appeal the June 1982 
rating decision based on a VA examination in April 1982, and 
the June 1982 rating decision did not contain clear and 
unmistakable error.  Therefore, the effective date is 
determined in relation to the date he filed his claim for a 
higher rating in October 2003.  

In view of the foregoing, it is not factually ascertainable 
that the scar of the right calf increased in severity on some 
date within the year preceding October 15, 2003.  Therefore, 
the effective date for the increased rating from 
noncompensable to 10 percent for a scar of the right calf may 
be no earlier than the date of receipt of the claim, that is, 
October 15, 2003.  The RO assigned the earliest effective 
date legally permitted in this case, for an award of a higher 
rating, and no earlier effective date is permitted by law, 
absent a finding of clear and unmistakable error in a prior 
decision, and such finding has not been made.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
October 15, 2003, for the grant of a 10 percent rating for a 
scar of the right calf from a shell fragment wound.  
38 U.S.C.A. § 5107(b).  


ORDER

The claim to establish clear and unmistakable error in a June 
1982 rating decision, which assigned a noncompensable rating 
for a scar of the right calf from a shell fragment wound, is 
denied.

An effective date prior to October 15, 2003, for the grant of 
a 10 percent rating for a scar of the right calf from a shell 
fragment wound is denied.  




REMAND

As for the claims of service connection for the 
thoracocervical spine and the lumbar spine, service treatment 
records show that the veteran received fragment wounds in the 
neck from a "friendly" grenade during a tour of duty in 
Vietnam in May 1969.  In September 1969, there were 
complaints of back pain to include the low back.  

Private medical records, dated from 2001 to 2004, show 
disabilities associated with each of the three segments of 
the spine.  There is also reference to a history of a motor 
vehicle accident in September 1998, but a private physician 
in September 2003 expressed the opinion that the veteran's 
back problems were likely due to his military service as due 
to the car accident.  

The veteran was afforded a VA examination in December 2003, 
but the examiner noted that it was the veteran's impression 
that he had back problems prior to the car accident in 1998, 
despite there being no medical documentation of back 
complaints in the interval between 1972 and 1998.  The 
examiner did not offer an opinion concerning etiology of the 
veteran's spinal conditions.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that medical examinations are necessary to make a 
decision on the claims.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA orthopedic 
examination to determine whether any of 
the veteran's disabilities of the 
cervical spine, thoracic spine, or 
lumbar spine is at least as likely as 
not related to his period of service 
from August 1968 to June 1972, 
specifically to the injury from a 
grenade.  The claims file should be 
made available to the examiner for 
review.  



The examiner is asked to consider the 
opinion of T.V., M.D., of Conifer 
Mountain Family Medicine, dated in 
September 2003, and the comments of the 
VA examiner in December 2003.  The 
rationale for the opinion should be 
provided with reference to supporting 
information and findings in the claims 
file.

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


